Citation Nr: 1742730	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right leg deep venous thrombosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The matter has since been transferred to the RO in Chicago, Illinois.

In October 2016, the Veteran testified before the undersigned at a Board video hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2003, the Veteran received treatment for right leg deep venous thrombosis.  This treatment continued through 2004.  See May 24, 2011 Legacy service treatment records.

In July 2011, the Veteran had a VA examination wherein it was noted that she did not have a current diagnosis of deep venous thrombosis.  

In October 2016, the Veteran testified at a Board hearing, during which she stated that she had records from Lake Forest Hospital emergency room dated in February 2014 that would indicate a current disability of right leg deep venous thrombosis.  She also indicated that she received follow up treatment at the Federal Health Center.  However, to date, those records have not been associated with the Veteran's claims file.

As there is an indication that the Veteran might have had a current diagnosis during the pendency of this appeal, a remand for another VA examination is necessary.
As such, a remand is required for further development to acquire records that may show a current disability and to address the nature and etiology of any right leg deep venous thrombosis disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, all relevant VA treatment records dated from Lake Forest Hospital from an emergency room visit in February 2014 should be associated with the claims file, as well as the Veteran's medical treatment records from Captain James A. Lovell Federal Healthcare Center in North Chicago, Illinois.

2. After completing the above development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed right leg deep venous thrombosis.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  The examiner should elicit a detailed clinical history from the Veteran regarding her claimed right leg deep venous thrombosis.

To the extent possible, the examiner should offer an opinion as to the nature and etiology of the claimed right leg deep venous thrombosis.  As to any underlying disability identified, the examiner should opine as to whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's right leg deep venous thrombosis was caused by, or is otherwise etiologically related to, the Veteran's active military service.  The examiner should note the August 2003 assessment of right leg deep venous thrombosis.  In particular, the examiner should consider any diagnoses of deep venous thrombosis made during the appeal period, which began May 2011.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3. Then, readjudicate the claim for entitlement to service connection for right leg deep venous thrombosis.  If the benefits sought remain denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




